Citation Nr: 1335101	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  12-25 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. A January 2005 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not perfect an appeal of the January 2005 rating decision.

2. Evidence received since the January 2005 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year. 


CONCLUSIONS OF LAW

1. The January 2005 rating decision which denied the Veteran's claim of entitlement for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the January 2005 rating decision in connection with the Veteran's claim of entitlement to service connection for bilateral hearing loss is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3. Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's March 2010 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA audiological examinations for his bilateral hearing loss in December 2004 and July 2010.  Those examinations were adequate as they involved a review of the Veteran's pertinent medical history, including the claims folder, in addition to an examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Analysis

I. New and Material Evidence

The RO previously denied the Veteran's claim of service connection for bilateral hearing loss by a January 2005 rating decision.  The RO considered service treatment and personnel records and the report of a December 2004 examination.  In the February 2005 denial, the RO determined that service connection for bilateral hearing loss was not warranted because the evidence did not establish an etiological link between the Veteran's current disability and his active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in February 2005.  He did not perfect an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the January 2005 rating decision includes a private audiological opinion regarding the etiology of the Veteran's bilateral hearing loss and a photograph of the weapon used by the Veteran while he was in service.  Significantly, the December 2009 etiological opinion from the Veteran's private audiologist tenders that "[i]t is my professional opinion that the [Veteran's] hearing loss... [is] more likely than not associated with military exposure...."  As noted above, the RO determined that the Veteran's bilateral hearing loss and active service were not etiologically linked and, accordingly, his claim for service connection was denied.

The Board concludes that the additional evidence, in particular, the December 2009 private audiological opinion, is new and material with respect to the issue of service connection for bilateral hearing loss.  That evidence was not previously of record at the time of the last prior denial.  That evidence is not cumulative of prior records because it provides an indication of an etiological link between the Veteran's disability and his active service.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.

II.  Service Connection for Bilateral Hearing Loss

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Veteran asserts he suffers from bilateral hearing loss as a result of in-service acoustic trauma.  The Board observes that the Veteran has asserted that he was exposed to loud noise in service, specifically the Veteran contends that his exposure to noise was the result of his service as a rifleman.  The RO has conceded in-service noise exposure.  See August 2010 Rating Decision.  The Board agrees.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of the July 2010 VA audiology examination indicates that the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has considered whether the Veteran's hearing loss manifested during his active service.  A review of the Veteran's service treatment records are absent findings or complaints of hearing loss.  A whisper hearing test was performed at separation that showed that the Veteran had 15/15 hearing bilaterally, but no audiometric testing was completed.  Further, the separation examination reveals that that the Veteran had a physical profile of 'H1' at the time of his separation.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The Veteran's ears and drums were also noted as normal upon his separation from service.  At his December 2004 VA examination, the Veteran denied any current hearing loss and added "that he probably had... hearing problems after training exercises, but that it would resolve in a few days."  December 2004 VA Examination Report.  At his July 2010 VA examination, the Veteran "reported hearing difficulties for the past several years."  July 2010 VA Examination Report.

Where the Board encounters lay evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Generally, evidence will be deemed competent if that evidence is offered by an individual who has personal knowledge of the event that is being attested to.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board is also charged with assessing the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Cazula v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinsky, 1 Vet. App. 190, 192 (1991).

The Board concludes that chronic hearing loss did not manifest during active service.  First, nowhere in the Veteran's service treatment records are any hearing difficulties reported.  Second, while the Veteran is competent to report symptoms observable to the Veteran-like hearing difficulties, Layno, 6 Vet. App. at 471, he claimed only acute hearing loss in service on his December 2004 VA examination and denied current hearing difficulty.  At his July 2010 VA examination, the Veteran reported experiencing hearing difficulties for the past several years.  The Veteran's self description of hearing problems does not suggest chronic hearing loss in service or a continuation of hearing loss symptoms since that time.  

The claims file includes no credible evidence that the Veteran has experienced symptoms of hearing loss since service.  The Veteran described only acute hearing loss in service during his initial post service examination.  At that December 2004 VA examination, the Veteran expressly denied having current hearing problems.  See December 2004 VA Examination Report.  The Board also notes the lapse of time between the Veteran's service and his first report of hearing difficulties, over 35 years.  When examined in 2010, the Veteran described hearing loss over the past few years; he did not claim hearing loss symptoms since service.  Additionally, the lapse in time between service and the first manifestations of hearing loss weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.   See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  As such, the Board concludes that the Veteran is not entitled to service connection based upon a showing of continuity of symptomatology.  In addition, as no bilateral hearing loss for VA purposes is shown within one year of service discharge, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

As discussed above, the Veteran underwent a VA examination in December 2004.  As a result, that examiner concluded that the Veteran's hearing loss was not likely related to his active service.  The examiner considered the Veteran's long history of post-service occupational and recreational noise exposure, specifically while working at the natural gas company and the Veteran's work around heavy equipment for 35 years.  Also considered was the Veteran's recreational hunting activities, where he went hunting once per month without hearing protection.  The examiner also considered the mildness of the Veteran's hearing loss and the Veteran's age in determining that his hearing loss was not related to his service.

The Veteran also underwent a VA examination in July 2010.  Again, as a result of that examination, the examiner determined that the Veteran's hearing loss was not related to his active service.  As her rationale for that conclusion, the examiner discussed the Veteran's post-service exposure to noise in comparison to the Veteran's in-service noise exposure as a laborer/operator for a natural gas pipeline and recreationally through hunting.  The examiner further noted the mildness of the Veteran's hearing loss and attributed his hearing loss to aging. Finally, the examiner considered the period of time between the Veteran's service and his first complaint of hearing loss-some 35 years-before concluding that the Veteran's hearing loss was not etiologically related to his active service.

On the other hand, the Veteran submitted a December 2009 report from a private audiologist.  That audiologist opined that the Veteran's hearing loss more likely than not is related to the Veteran's military service.  The audiologist based this opinion on "the patient history and test results."  However, the audiologist makes no mention of the Veteran's post-service noise exposure or the fact that the Veteran's hearing difficulties were not reported by the Veteran until some 35 years after service.  The private audiologist also provides no support for her assertion beyond that her opinion is based on "the patient history and test results." 

While the private audiologist is competent to address the etiology of the Veteran's hearing loss, the Board concludes that opinion is entitled to less weight than those opinions offered by the VA examiners in December 2004 and July 2010.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000) (Board required to weigh and assess evidence).  As discussed above, the private audiological opinion fails to address the Veteran's post-service noise exposure and the lengthy period of time between the Veteran's service and his first complaint of hearing difficulties.  The private audiological opinion also is not accompanied by any specific explanation or reasoning for the conclusion that the Veteran's hearing loss is etiologically related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As the private opinion fails to address the other potential causes of the Veteran's bilateral hearing loss and provides no explanation for its etiological conclusion, it is entitled to little probative weight.

The Board acknowledges the Veteran's assertion that his hearing loss is etiologically related to his service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board also acknowledges the Veteran's submission of a photograph of the weapon he operated during service.  However, as discussed above, in-service noise exposure has been conceded by the Board.  The photograph does not serve as a basis for concluding that a nexus exists between the Veteran's service and his current disability.

In sum, a clear preponderance of the evidence is against a finding that hearing loss had its clinical onset in service or within one year of service discharge, nor is there convincing evidence of chronicity of symptomatology since service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hearing loss and his active service.  As discussed above, the Board finds the December 2004 and July 2010 VA examination reports are more probative of the etiology of the Veteran's hearing loss than the December 2009 private audiology report. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened.  To this extent only, the claim is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


